Exhibit 10.59

EXHIBIT D

Change in Monthly Rent Amount

(due to completion of Parking Garage)

AMENDMENT

THIS AMENDMENT (this “Amendment”), made and entered into as of this 12th day of
January, 2016, is by and between COLUMBIA AVENUE PARTNERS, LLC, a Tennessee
limited liability company, (“Landlord”), and FRANKLIN SYNERGY BANK, a Tennessee
banking corporation (“Tenant”).

A. Tenant and Landlord entered into that certain Triple Net Office Lease
Agreement dated December 14, 2012 (the “Lease”), for certain improved real
property municipally known as 736 Columbia Avenue located in Franklin,
Williamson County, Tennessee, consisting of approximately 15,702 rentable square
feet, being more particularly described in the Lease; and

B. The parties desire to amend the monthly Base Rental amount and term as set
forth below due to the completion of the parking garage.

NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, Tenant and Landlord hereby agree that the Lease is hereby modified as
follows:

 

  1. The monthly Base Rental rate of the Lease by and between Landlord and
Tenant shall be $45,797 (the “Base Rental”).

 

  2. First’s month pro-rated Base Rental amount shall be $3,897.62 for
January 12 – 31.

 

  3. New fifteen year (15) term shall commence on the day of the issuance of the
Certificate of Occupancy for Phase IV (120 9th Avenue) and shall be defined in
Exhibit E.

 

  4. Except as modified and amended by this Agreement, the Lease shall remain in
full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.

 

LANDLORD:     TENANT: COLUMBIA AVENUE PARTNERS, LLC     FRANKLIN SYNERGY BANK
By:  

Henry W. Brockman Jr.

    By:  

/s/ Sally P. Kimble

Title:  

Managing Partner

    Title:  

EVP/CAO